internal_revenue_service number release date index number ---------------------- --------------------------------- ----------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-155351-03 date date re private_letter_ruling request legend settlor spouse child child child grandchild grandchild trustee trust a_trust b_trust a1 trust a2 trust a3 trust b1 trust b2 trust b3 date date date date date date foundation state x cite dear --------------- - - - - - - - - - - - - - - - - - - - - - - - - - ------------------------- ---------------------- ------------------------------------------------- -------------------------------------------- ------------------------------------------------- -------------------------- -------------------------- ---------------------------------------- ---------------------------------------- --------------------------------------- ----------------------------------------------------- ------------------------------------------------- ----------------------------------------------------- ---------------------------------------------------- ------------------------------------------------ ---------------------------------------------------- ----------------------- ---------------------- --------------------- ------------------- ---------------------- ---------------------- -------------------------- ------------ ------------------------------------------------------------ this letter is in reply to your letter of date requesting rulings settlor established trust a on date and trust b on date both dates were plr-155351-03 regarding the generation-skipping_transfer gst tax treatment of the proposed division and modification of two trusts prior to date trust a and trust b are both governed by the law of state x trustee a corporate trustee and child are the co-trustees of trust a and trustee is the sole trustee of trust b both trusts were irrevocable and had similar terms except as described below you represent that no additions constructive or otherwise have been made to either trust a or trust b after date under the terms of trust a income is to be distributed in the discretion of the corporate trustee for care education and welfare to the following beneficiaries in the following order of priorities spouse settlor’s spouse child child and child settlor’s children and if child was not living to his widow for her life and the children or descendants of child child and child distributions may be made to beneficiaries at one level of priority to the exclusion of beneficiaries at a lower level of priority any income not distributed may be distributed as income in a subsequent year or added to corpus any current income or accumulated income not distributed to spouse may be distributed or held for the benefit of settlor’s children including the widow of child if necessary share and share alike or distributed or held for the benefit of the children’s descendants per stirpes the corporate trustee may also make discretionary distributions of corpus to meet a dire or urgent need regarding the care or education of any beneficiary for which no other funds are available any corpus not distributed to spouse will be held for the benefit of settlor’s children share and share alike or for their children or descendants per stirpes any distribution to a beneficiary other than spouse will be charged against that beneficiary’s share of the corpus described above or the expiration of years after the death of the survivor of spouse child child child and grandchild all of whom were living on date upon termination the corpus will be distributed to the then living grandchildren and or descendants of settlor per stirpes in the event there are no living grandchildren or descendants of settlor upon termination the corpus will be distributed to foundation divide the trust assets into three shares and administer each share as a separate trust for each of settlor’s children if living or such child’s children or descendants per stirpes trust b has the same beneficiaries and dispositive provisions as trust a_trust b will terminate at the first to occur of the death of all the beneficiaries described above or trust a is to terminate on the first to occur of the death of all the beneficiaries article of trust a provides that after the death of spouse the trustee may settlor died on date and spouse died on date you represent that foundation was established with the intention that it qualify as on date the trustees of trust a and trust b petitioned the appropriate local plr-155351-03 the expiration of years after the death of the survivor of spouse child child child grandchild and grandchild all of whom were living on date as in trust a upon termination the trust b corpus will be distributed to the then living grandchildren and or descendants of settlor per stirpes if there are no living grandchildren or descendants the trust assets will be distributed to foundation as in trust a article of trust b provides that after the death of spouse the trustee may divide the trust assets into three shares and administer each share as a separate trust for each of settlor’s children if living or such child’s children or descendants per stirpes a charitable entity to which contributions would be deductible under sec_2055 however you represent that foundation in fact is no longer in existence court in state x to partition trust a and trust b into six separate subtrusts for the benefit of settlor’s children child child and child and their respective families the court granted the petitions on date and ordered that the trusts be partitioned contingent upon the trustees obtaining a favorable letter_ruling from the internal_revenue_service pursuant to the terms of the court order trust a will be divided into separate subtrusts trust a1 for the benefit of child trust a2 for the benefit of child and trust a3 for the benefit of child in general each separate subtrust will receive a pro_rata interest in each trust asset trust a assets include promissory notes entered into with entities related to one or more beneficiaries of trust a it is anticipated that these promissory notes will be distributed to the separate subtrust of the beneficiary whose entity borrowed the funds the distributions will be equalized by a non pro_rata distribution of cash and or securities trust b will also be divided into separate subtrusts trust b1 for the benefit of child trust b2 for the benefit of child and trust b3 for the benefit of child each separate subtrust will receive a pro_rata interest in each trust asset the provisions of the six separate subtrusts will be identical except that the income_beneficiary of each subtrust will be the specific settlor’s child the primary beneficiary for whom the subtrust is established in the case of child child 1’s widow is an alternate income_beneficiary if she survives child and their children or descendants also each subtrust will terminate upon the first to occur of the death of all the income beneficiaries of the respective subtrusts or years after the death of the survivor of the measuring lives set forth in trust a and trust b respectively and the subtrust assets will be distributed to the living children and plr-155351-03 descendants of the respective primary beneficiary in the event that there are no children or descendants of the primary beneficiary living at the termination of that respective subtrust the subtrust assets will be distributed equally to the subtrusts for the benefit of the other primary beneficiaries and their children and descendants foundation is no longer in existence and thus is not designated as a contingent_remainder beneficiary in addition the trustees of the six separate subtrusts will change for two of the new subtrusts trustee and child will remain as co-trustees of trust a1 trust b1 trust a3 and trust b3 while trustee and child will be the co-trustees of trust a2 and trust b2 specifically you request a ruling that the division and modification of trust a and trust b as described above and the creation of the resulting subtrusts trust a1 trust a2 trust a3 trust b1 trust b2 and trust b3 and any distribution from or termination of any interest in the resulting subtrusts will not subject any of the resulting subtrusts to the generation-skipping_transfer_tax law and analysis sec_2601 imposes tax on every generation-skipping gst transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under ' b a of the act and ' b i of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date sec_26 b ii a provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under or if the settlor had died on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the sec_26_2601-1 example considers a situation where in plr-155351-03 provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a 's issue and one for the benefit of b and b 's issue the trust for a and a 's issue provides that the trustee has the discretion to distribute trust income and principal to a and a 's issue in such amounts as the trustee deems appropriate on a 's death the trust principal is to be distributed equally to a 's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b 's issue is identical except for the beneficiaries and terminates at b 's death at which time the trust principal is to be distributed equally to b 's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter the law of state x provides at cite unless expressly prohibited by the terms of the governing instrument when property is held or to be held in a_trust the trustee is authorized but not required to divide the trust into two or more separate trusts of equal or unequal value if the trustee determines that division of the trust is in the best interests of the beneficiaries or could result in a significant decrease in current or future federal income gift estate or generation-skipping_transfer taxes or any other tax plr-155351-03 if a trustee divides a_trust into separate trusts under this subchapter the terms of the separate trusts need not be identical but must provide for the same succession of interests and beneficiaries as are provided in the original trust differing tax elections may be made for each of the separate trusts in this case trust a and trust b were both irrevocable on date and no additions constructive or actual have been made to either trust after that date the parties propose to divide trust a into three equal subtrusts trust a1 for the benefit of child and his spouse and issue trust a for the benefit of child and her issue and trust a3 for the benefit of child and her issue likewise trust b will be divided into three equal subtrusts trust b1 for the benefit of child his spouse and his issue trust b2 for the benefit of child and her issue and trust b3 for the benefit of child and her issue the provisions in each of the resulting subtrusts regarding discretionary distributions of income and corpus by the corporate trustee are identical to those in the original trusts the resulting subtrusts will terminate based on the same measuring lives and under the same conditions as the original trusts and final distributions will be made to the same beneficiaries as under the original trusts except that foundation which no longer exists has been eliminated you have opined that if on termination there are no descendants of settlor then living the cy pres doctrine would apply and the court would designate a charitable recipient for each subtrust consequently the proposed division of trust a into trust a1 trust a2 and trust a2 and the proposed division of trust b into trust b1 trust b2 and trust b3 will not shift a beneficial_interest in the subtrusts to any beneficiary who occupies a lower generation than the persons who held the beneficial_interest prior to the division the proposed division will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the time provided for in trust a or trust b see sec_26 b i e example accordingly based on the facts submitted and the representations made and provided that there are no further additions to the subtrusts after date we conclude that after the division trust a1 trust a2 trust a3 and trust b1 trust b2 and trust b3 will be treated as trusts that were irrevocable on date and trust a1 trust a2 trust a3 and trust b1 trust b2 trust b3 will be exempt from the gst tax imposed under sec_2601 further the proposed division will not constitute an addition to trust a1 trust a2 trust a3 trust b1 trust b2 or trust b3 accordingly future distributions from these resulting subtrusts will be exempt from gst tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any_tax return to which it is relevant in accordance with the rulings contained in this letter are based upon information and plr-155351-03 the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik chief branch office of associate chief_counsel cc passthroughs special industries
